DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASON FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: 
The prior art of record, taken alone or in combination, fails to disclose or render obvious an electromagnetic wave noise absorber, comprising a common mode choke having an input side terminal and an output side terminal; and specifically the structural limitations such as  first resistive-capacitive circuit on the input side terminal, wherein the first resistive-capacitive circuit is configured to join to a USB connector; a second resistive-capacitive circuit on the output side terminal; an electromagnetic wave noise absorber plate connected to the first and the second resistive-capacitive circuit, wherein the plate has a length and a width that are both over 50 times a thickness of the plate, as recited on the base Claim 1.
The prior art of record, taken alone or in combination, fails to disclose or render obvious an electromagnetic wave noise absorber, comprising a very specific structural limitations such as  the structural cooperative relationships of elements and structural connections between the elements, as recited on the base Claim 19.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI L NGUYEN whose telephone number is (571)272-1747.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

/HAI L NGUYEN/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        January 18, 2022